Name: Commission Regulation (EC) No 2205/2003 of 17 December 2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 Important legal notice|32003R2205Commission Regulation (EC) No 2205/2003 of 17 December 2003 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 330 , 18/12/2003 P. 0010 - 0012Commission Regulation (EC) No 2205/2003of 17 December 2003amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(1), and in particular Article 9(1)(a) thereof,Whereas:(1) To continue the process of harmonisation with the international standards laid down by the International Olive Oil Council and the Codex Alimentarius, adjustments should be made to certain limit values in Commission Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis(2), and in additional note 2 to Chapter 15 of the Combined Nomenclature contained in Annex I to Regulation (EEC) No 2658/87.(2) Council Regulation (EC) No 1513/2001 of 23 July 2001 amending Regulations No 136/66/EEC and (EC) No 1638/98 as regards the extension of the period of validity of the aid scheme and the quality strategy for olive oil(3), makes it necessary to revise additional note 2 to Chapter 15 of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87.(3) In order to align the texts, the wording of some of the language versions of subheading 1509 10 10 of the Combined Nomenclature should be amended.(4) Regulation (EEC) No 2658/87 should be amended accordingly.(5) The last amendments to Regulation (EEC) No 2568/91 are applicable from 1 November 2003. To be consistent this Regulation should be applicable from the same date.(6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 2658/87 shall be amended as shown in the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply with effect from 1 November 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1871/2003 (OJ L 275, 25.10.2003, p. 5).(2) OJ L 248, 5.9.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 1989/2003 (OJ L 295, 13.11.2003, p. 57).(3) OJ L 201, 26.7.2001, p. 4.ANNEXA. In Chapter 15 of Annex I to Regulation (EEC) No 2658/87, additional note 2 shall be amended as follows:1. In additional note 2A, Table I is replaced by the following table:"Table 1 Fatty acid composition as percentage of total fatty acids>TABLE>"2. Additional note 2B is amended as follows:(a) the first part of the paragraph is replaced by the following text:"Subheading 1509 10 covers only olive oils defined in Sections I and II below obtained solely by mechanical or other physical means under conditions that do not lead to alteration in the oil, which have not undergone any treatment other than washing, decantation, centrifugation or filtration. Olive oils obtained using solvents or using adjuvants having a chemical or biochemical action, or by re-esterification process and any mixture with oils of other kinds are excluded from this subheading."(b) additional note 2BI is amended as follows:(i) the words "virgin lampante olive oil" are replaced by the words "lampante olive oil";(ii) the text of paragraph (c) is replaced by the following:"(c) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,5 %;"(iii) paragraph (g) is amended as follows:- points 1 and 3 are deleted,- point 4 is replaced by the following:"4. organoleptic characteristics showing a median of defects above 2,5, in accordance with Annex XII to Regulation (EEC) No 2568/91."(c) additional note 2BII is amended as follows:(i) paragraph (a) is replaced by the following:"(a) an acid content, expressed as oleic acid, not exceeding 2,0 g per 100 g;"(ii) paragraph (e) is replaced by the following:"(e) a K270 extinction coefficient not higher than 0,25;"(iii) paragraph (g) is replaced by the following:"(g) organoleptic characteristics showing a median of defects not exceeding 2,5, in accordance with Annex XII to Regulation (EEC) No 2568/91;"(iv) paragraph (ij) is replaced by the following:"(ij) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,5 %;".3. Additional note 2C is amended as follows:(a) paragraph (a) is replaced by the following:"(a) an acid content, expressed as oleic acid, not exceeding 1,0 g per 100 g;"(b) paragraphs (c) and (d) are replaced by the following:"(c) a K270 extinction coefficient not higher than 0,90;(d) an extinction coefficient variation (Ã K), in the 270 nm region, not higher than 0,15;"(c) paragraph (f) is replaced by the following:"(f) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 1,8 %;".4. Additional note 2D is amended as follows:(a) paragraph (a) is deleted;(b) paragraph (c) is replaced by the following:"(c) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 2,2 %;".5. In additional note 2E the second sentence is replaced by the following:"Oils falling within this subheading must have a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 2,2 %, a sum of transoleic isomers lower than 0,4 % and a sum of translinoleic + translinolenic isomers lower than 0,35 % and a difference between the HPLC and theoretical content of triglycerides with ECN42 that does not exceed 0,5."B. The description of CN code 1509 10 10 is replaced by the following: "Lampante olive oil".